Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 8-14 in the reply filed on 07/29/2022 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim.
Status of Claims
Claims 1-20 are pending.  Claims 1-7 are withdrawn.  Claims 8-20 are presented for this examination.  Claims 15-20 are newly added.  Claims 8, 10-14 are amended.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/20/2020, 04/29/2022 and 02/18/2022 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation "the pellets" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether the pellets are plural form of “the pellet” of claim 11 or the pellets are plural form of “the particular iron ore” of claim 8.     It is also unclear as to whether “the pellet” and “the pellets” are the same thing or different. If it is the same thing, how can only be up to 50% of the pellet plus scrap material is form of the same pellet?  
Claim 18 recites “wherein the pellet comprises a waterproofing agent”.  Since instant claim is not recited as “further comprising”, it is unclear whether waterproof agent is a further comprising element or not.   For examination purpose, if prior art discloses an organic binding, it reads on claimed waterproof agent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 12-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ugarte (EP1439237 from IDS 04/29/2022).
	As for claim 8, Ugarte discloses a steelworks dust comprising iron oxide Fe2O3 30.6% (paragraph [0039]) is mixed with carbonaceous reducer 18% and polyalcohol 0.05% (paragraph [0038]) in the mixer (7) to produce balls or pellets (8) and then the produced pellets is introduced into a steel mill (1) (i.e. an electric arc furnace).  (English Translation Page 2 third line from the bottom) Hence, Ugarte discloses instant claimed method of producing steel by heating the produced pellets in an electric arc furnace.  The steelworks dust comprising iron oxide Fe2O3 supports instant claimed particulate iron ore. The polyalcohol supports instant claimed organic binder.
	Hence, Ugarte anticipated instant claim 8.
	As for claim 12,  the fact iron oxide Fe2O3 30.6% supports instant claimed wherein clause.
	As for claim 13, polyalcohol 0.05% supports instant claimed up to 0.3% by weight of the binder.
	As for claim 14, polyalcohol 0.05% supports instant claimed the organic binder between 0.05-1.0% by weight of the pellet.
	As for claim 15, the binder is polymerizable (English translation Page 3 line 22) reads on claimed organic binder being a polymeric organic binder.
	As for claim 16, the binder is for example a polysaccharide. (English translation Page 3 line 22)
	As for claim 18, a very thin polymeric layer (English Translation Page 2 paragraph 10 line 2) supports instant claimed waterproofing agent according to claim interpretation above.
	As for claim 19, the carbonaceous reducer 18% supports instant claimed wherein clause.
	As for claim 20, the size of the dust particle (i.e. particulate iron ore) normally less than 50 microns (English translation Page 3 line 2) supports instant claimed wherein clause.
Claim(s) 8-11 and 15-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Pirtle (US 6,384,126).
As for claims 8-11, 15-20, Pirtle discloses a binder formulation for forming mineral pellets.  The binder comprised of colloidal silica (i.e. instant claim 18 waterproof agent) and a polymeric binder (i.e. instant claim 15), preferably polyvinyl alcohol (i.e. instant claimed 16).  (Abstract)  The mineral pellets used as melting stock in combination with ferrous scrap (i.e. instant claim 11) for electric arc furnace steelmaking. (Col 3 lines 25-30) in reducing gas atmosphere (i.e. instant claim 9). (Col 2 lines 45-50)  Natural gas (i.e. instant claim 10) can be used as fuel (Col 2 line 3)  The mineral pellets are comprised of mineral concentrates and the binder.   The mineral concentrates are preferably magnetite (i.e. instant claim 17), hematite and mixture (i.e claimed a particulate iron ore).   (Col 5 lines 65 bridging Col 6 lines 1-10 and claim 5) Hence, Pirtle anticipated instant claim 1 required method of producing steel comprising heating a pellet comprising a particulate iron ore and organic binder in an electric arc furnace.    The mineral concentrates are extremely fine size with 85% at 44 microns (Col 1 lines 25), hence is expected to be passing through a 100 microns mesh prior to pellets as required by instant claim 20.   Absent disclosure of carbonaceous material as comprising element of mineral pellets supports instant claim 19 required up to 20% carbonaceous material.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ugarte in view of Direct_Reduced_Iron (NPL document: Direct reduced iron from Wikipedia published in 2/23/2017.).
As for claims 9-10, Ugarte discloses feeding the pellet into an electric arc furnace for steel making.   But Ugarte does not disclose heating the pellet under a reducing atmosphere and the reducing atmosphere comprises hydrogen, shale gas or natural gas.
Direct_Reduced_iron discloses direct reduction process for a direct reduction of iron ore in the form of pellets to iron by a reducing gas and many ores are suitable for direct reduction. (Page 1 paragraph 1)   The reducing gas is a mixture of gases primarily hydrogen and carbon monoxide (Page 1 paragraph 2 last four lines)  Direct reduction iron is most commonly made into steel using electric arc furnace to take advantage of the heat produced by the DRI product. (Page 1 last paragraph)
Hence, it would have been obvious to one skill in the art, at the time the invention is made to heat the pellet under a reducing atmosphere such as hydrogen as disclosed by Direct_Reduced_Iron, in the electric arc furnace of Ugarte for energy efficient.
As for claim 11, Direct_reduced_iron discloses pellet is mixed with lower grades of scrap as the rest of the charge. (Page 2 line 8)  
Claims 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pirtle.
As for claim 13-14, Pirtle discloses broad range of colloidal and polymeric binder are both up to 2% (Claim 1) of the mineral pellet.  Polyvinyl alcohol addition is 1-2% by weight of the pellet.   Figure 2 illustrates polyvinyl alcohol can be as low as 5 lb/ton pellet which suggests polyvinyl alcohol can be 0.25% by weight of the pellet.  5 lb is equivalent to 0.0025 ton.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733